Sims, J.,
dissenting.
I concur in what is said in the majority opinion in regard to the duty of the court to construe the contract; and also in the holding that the instruction given by the court is not *477per se erroneous, for the reason that it is such a peremptory instruction as is forbidden by statute. There would be no error in the instruction if it was not upon a partial view of the material evidence — i. e., if the evidence therein stated, together with the other evidence thereby left to the consideration of the jury, embraced all of the material evidence in the case bearing on the issue. But did the instruction do this? I think it did not.
It is true that under the instruction the jury were left free to consider any other evidence there may have been in the case of other action of the Realty Company or its agent, Denton, tending to cause or bring about the sale to Dick, besides that set forth in the instruction. But that is immaterial as there was in fact no such other action, and no evidence was introduced by the Realty Company tending to show any such further action, and it was not claimed in the court below, nor is it claimed before us by the Realty Company that there was any such further action. There was no such issue made in the case. The instruction was, therefore, as I think, misleading for the very reason that it did instruct the jury, in substance, that they were free to consider such other evidence. It erroneously diverted the attention of the jury to an issue not in the case, and as to which there was no evidence before them. This was in itself error.
The issue in the case was whether what the Realty Company did prior to the occasion when Denton took the parties to the farm, and on that occasion, “directly brought the” (Burcum) “property * * * to (the) attention” of Dick.
The instruction in question', in effect, stated to the jury that they could not, upon that issue, consider any other evidence than that set forth and alluded to in the instruction, and in so doing the instruction excluded from the consideration of the jury the following evidence for the Realty Company, viz:
*4781. The evidence in the case tending to show that it was a fact, and that Dick at least realized it to be a fact, that prior to the time the sale from Burcum directly to the latter was negotiated, the Realty Company had directly brought the Burcum property to the attention of Dick, and that Dick then knew (and if he told Burcum the truth at the time of the negotiation of the sale, that Burcum also then knew) that the Realty Company was entitled, under the contract of Burcum with it, to the commissions in question in this case.
There is of such evidence the following in the record, viz:
(a) ' The testimony of Keller “that he was absolutely certain that Mr. and Mrs. Dick heard what Mr. Denton said to them.” (Record, p. 31.)
(b) The direct testimony of Denton to the effect that his action, which is set forth in the instruction, in fact called the attention of Dick and wife to the Burcum place. (Record, p. 22.)
(c) The further testimony of Denton as follows: “The next morning * * * Mr. Dick came by to see him and said he was going to Nottoway to look at a farm containing about 120 acres; that witness told him ‘that must be the Burcum place with the hedge around it,’ and Mr. Dick agreed it must be.” (Record, p. 22.)
(d) The testimony of Denton that when Dick’s attention was called to the hedge the evening before, “Mr. Dick stated that if he owned the place he would cut the hedge down from around it.” (Record, p. 22.)
(e) The letter of Mr. and Mrs. Dick, of date October 16, 1917, to Denton, in which they say that before leaving Virginia “we did not see what we wanted.” (Record, p. 28.)
(f) The other testimony of defendant, Burcum, introduced in the attempt to show that the sale to Dick was not made until February, 1918; whereas, it appears from the admissions of both Mr. and Mrs. Dick, witnesses for'the *479defendant, made on cross-examination, that the sale was in truth practically agreed upon at the time of the negotiation aforesaid, on their visit to the Burcum farm, when taken there by the son-in-law of Burcum, which was prior to October 16, 1917.
(g) The admission of Dick, on cross-examination, that on the day last named “Mr. Burcum told him that the farm was listed at $10,000, but that he, Burcum, had saved the witness $1,000; that Burcum asked him if Denton had not shown him properties in the county, and he told him he had, and that Burcum told him to keep it from Denton, that it would cost him $1,000 if Denton found it out, and not to let Denton know anything about it; that he did keep it away from Mr. Denton, and tried not to let him know anything about it, but that Denton found it out anyway.” (Record, p. 35.)
(h) The admission of Mrs. Dick, on cross-examination, “that when they were talking to Mr. Burcum about buying the property, he told them it was listed with real estate agents for $10,000; that if they bought direct from him it would save them $1,000, and told Mr. Dick not to let Mr. Denton know anything about their transaction, that if he did it would cost $1,000.”
(i) The statement of Burcum in his testimony in his own behalf, on examination-in-chief, that “he did not recollect telling Mr. and Mrs. Dick not to tell Mr. Denton about his negotiations with them * * * Mr. Dick * * * entered into no negotiations while here” (in 1917); “that they had not sold their farm in Ohio; in February, Mr. Dick came back * * *; that he wanted an abstract, etc.; that everything was closed up on the 19th of February.” That on cross-examination this witness “denied telling Mr. and Mrs. Dick to keep the matter secret from Mr. Denton.”
(j) Other conflicts between the testimony of Denton and that of Dick and Burcum. (Record, p. 34, 35, 36, 24.)
*480The evidence thus excluded from the consideration of the jury raised the question of veracity, certainly between Den-ton, witness for plaintiíf, and Mr. and Mrs. Dick, witnesses for the defendant, Burcum, if not between Denton and Bur-cum also, and raises such question upon the very issue in the case aforesaid. In the light of such evidence, the decision upon such issue depended upon the credibility to be given to the testimony of Mr. and Mrs. Dick and of Bur-cum. Thus was presented a question which was for the jury and not for the court, and a vitally material question. The court by the instruction under consideration took that question wholly away from the jury and itself decided it. This was a further error, and, as I think, plainly reversible error.